ORDER
Inmate James Murray filed a lawsuit naming as defendants the Federal Bureau of Prisons and two government officials; he requested leave to litigate the action without prepaying fees. See 28 U.S.C. § 1915(a)(1). Murray did not reveal that he already had been told that he has “struck out” by pursuing frivolous litigation and thus is barred by § 1915(g) from proceeding in forma pauperis. See Murray v. District of Columbia, No. 03-7141, 2004 WL 595073 (D.C.Cir. Mar. 23, 2004). Unaware of Murray’s ineligibility, the district court granted Murray’s request, screened his complaint, and dismissed the suit for failure to state a claim. See 28 U.S.C. § 1915A(a), (b)(1).
Not only did Murray rack up yet another strike when his complaint was dismissed for failure to state a claim, see id. § 1915(g), he bamboozled the district court. The latter is grounds for terminating the appeal. Ammons v. Gerlinger, 547 F.3d 724, 725 (7th Cir.2008); Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir.1999).
Accordingly, the appeal is DISMISSED. Murray has 10 days from the date of this order to pay any outstanding fees he owes. *583If he fails to do so, we will enter an order directing the clerks of all courts in this circuit to return unfiled all papers (other than collateral attacks on his imprisonment) he submits until the fees are paid. See Ammons, 547 F.3d 724; Newlin v. Helman, 123 F.3d 429 (7th Cir.1997); see also Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185 (7th Cir.1995).